Citation Nr: 1215469	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-39 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected wounds of the right forearm and hand with multiple retained foreign bodies and impairment of the right median and ulnar nerves.

2.  Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a right foot injury with foot drop.   

3.  Entitlement to an evaluation in excess of 30 percent for service-connected wounds of the right leg with multiple retained foreign bodies involving Muscle Group XI. 

4.  Entitlement to an evaluation in excess of 30 percent for service-connected wounds involving the right groin and thigh with an adherent scar involving Muscle Group XIII. 

5.  Entitlement to an evaluation in excess of 30 percent for service-connected wounds involving the right arm with residual ununited elbow fracture (major) involving Muscle Group V. 
6.  Entitlement to a compensable evaluation for service-connected renal glycosuria. 

7.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the lumbosacral spine. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to March 1970.  His service awards and decorations include the Purple Heart.

This matter arises before the Board of Veterans' Appeals  (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which increased the evaluation from 30 to 50 percent for wounds of the right forearm and hand with multiple retained foreign bodies and impairment of the right median and ulnar nerves from April 30, 2007; increased the evaluation from 10 to 20 percent for residuals of a right foot injury with foot drop; continued a 30 percent evaluation for wounds of the right leg with multiple retained foreign bodies; continued a 30 percent evaluation for wounds involving the right groin and thigh with an adherent scar; continued a 30 percent evaluation for wounds involving the right arm with residuals of ununited elbow fracture; continued a noncompensable evaluation for renal glycosuria; granted service connection for tinnitus and arthritis of the lumbosacral spine; and denied service connection for a left knee disability.    

In June 2010, the Board denied the Veteran's service connection claim for a left knee disability and increased rating claim for tinnitus; these issues are no longer in appellate status.  Also in June 2010, the Board remanded the remaining issues (as shown on the title page of this decision) for further development.  
In a September 2010 rating decision, the RO granted service connection for a left knee disability.  The Veteran was notified of this determination and of his appellate rights, but he did not appeal nor has he indicated any disagreement with the assigned 10 percent evaluation.  

In a December 2011 rating decision, the RO granted service connection for:  multiple scars, shell fragment wounds of the right upper and lower extremities, assigning a 30 percent evaluation, and for arthritis of the right hip, assigning a 10 percent evaluations; both evaluations were assigned effective April 30, 2007.  The Veteran was also notified of this determination and of his appellate rights, but he did not appeal nor has he indicated any disagreement with the evaluations assigned.  In that decision, eligibility to Dependents' Educational Assistance benefits was established.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.  He sustained multiple shrapnel wounds to his right upper and lower extremities during combat service.  

2.  Manifestations consistent with complete paralysis of the right median and ulnar nerves have not been objectively demonstrated. 

3.  Manifestations consistent with severe incomplete paralysis of the sural sensory nerves have not been objectively demonstrated.  

4.  The Veteran has a 2 cm depression in his right lower extremity.  He is in receipt of the maximum evaluation for residual impairment to his right leg involving Muscle Group XI.    

5.  Manifestations consistent with severe impairment to Muscle Group XIII involving the right thigh and groin have not been objectively demonstrated.  

6.  Moderate fibrosis is seen in the right forearm.  Manifestations consistent with severe impairment to Muscle Group V involving the right arm have not been objectively demonstrated.

7.  The Veteran's glycosuria is asymptomatic, does not result in any renal dysfunction, and has not been related to a diagnosis of diabetes mellitus or erectile dysfunction.  

8.  The Veteran's lumbar spine disability is primarily productive of degenerative changes, pain, and forward flexion to 70 degrees, at worst.  There is no lay or medical evidence showing incapacitating episodes of low back disease having a total duration of at least two weeks but less than four weeks per year.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for impairment of the right median and ulnar nerves due to wounds of the right forearm and hand with multiple retained foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8515 (2011). 

2.  The criteria for an evaluation in excess of 20 percent for right sural sensory neuropathy due to residuals of a right foot injury with foot drop have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8521 (2011). 

3.  The criteria for an evaluation in excess of 30 percent for wounds of the right leg with multiple retained foreign bodies involving Muscle Group XI have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5311 (2011). 

4.  The criteria for an evaluation in excess of 30 percent for wounds involving the right groin and thigh with an adherent scar involving Muscle Group XIII have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2011). 

5.  The criteria for an evaluation in excess of 30 percent for right arm injury with residuals of ununited elbow fracture involving Muscle Group V have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5305 (2011). 

6.  The criteria for compensable evaluation for renal glycosuria have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.20, 4.115b, 4.119, Diagnostic Codes 7532, 7913 (2011).

7.  The criteria for an evaluation in excess of 10 percent for service-connected degenerative joint disease of the lumbosacral spine are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board notes that the Veteran's increased rating for lumbar spine disability arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board further notes that the United States Court of Appeals for the Federal Circuit recently vacated the previous decision of the Court in Vazquez v. Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

As to the remaining claims, VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in October 2007, June 2008, and June 2010.  These letters informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claims were readjudicated by way of a December 2011 supplemental statement of the case. 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims folder contains service treatment records, VA medical evidence, and the Veteran's contentions.  He has undergone VA examinations in conjunction with the claims.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional existing evidence that is necessary for a fair adjudication of the claims has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background - Shrapnel Wounds

The Veteran's service treatment records show that he sustained multiple fragment wounds to his right upper and lower extremities from a mine explosion during combat service in Vietnam.  The shrapnel wounds were debrided and the Veteran was air lifted to Clark AFB where the wounds were dressed and the Veteran received further treatment.  A DA Form 3340 [Medical Condition - Physical Profile Record] dated in June 1969 shows that the Veteran had been given a profile for partial paralysis of the right median and ulnar nerves and loss of sensation on the outside of the right foot, secondary to multiple fragment wounds of the right arm and leg.  
In an August 1970 rating decision, the RO granted service connection, in pertinent part, for shrapnel wounds involving the right groin and thigh (Muscle Group XIII); wounds involving the right leg with multiple retained foreign bodies (Muscle Group XI); wounds involving the right arm with residuals of ununited elbow fracture (Muscle Group V); and wounds involving the right foot (Muscle Group X).

In April 2007, the Veteran filed increased rating claims for service connected disabilities.  Additionally, he sought service connection for tinnitus, a left knee disability, and a back disability.

In December 2007, the Veteran underwent multiple VA examinations in conjunction with his claims.  He reported pain in his right upper buttocks and dysesthesias from the lateral border of his right foot and extended up to the thigh where he had had multiple skin grafts.  He also reported nerve damage in his right hand.  On examination, he walked with a limp.  He was capable of walking on his toes and heels.  His Trendelenburg sign was absent.  His straight leg raising sign was absent.  He had a great deal of escharification over the anterior border of the right hip and upper thigh.

The examiner also noted that the Veteran had multiple puncture wounds involving the right forearm.  Right elbow range of motion was from 35 to 155 degrees.  The Veteran had approximately a 25 degree flexion contracture in the right elbow.  The wrist, hand, and fingers all had multiple areas of shrapnel injury.  The examiner noted that the Veteran's biggest problem was that he had to hold his index finger in a straight position in order to write; he could not flex the finger to grasp a pen.  The examiner noted that he was able to get the fingertip of the index and long finger in the palm of his hand passively but actively lacked approximately an inch from the palm of the index finger and half inch with the long finger.  There was also evidence of a contracture involving the distal interphalangeal joint of the right long finger of approximately 10 degrees.  Lack of sensation was noted over the dorsum of the index finger, long finger, and palm of the right hand.  Supination and pronation were normal.  Right wrist and shoulder ranges of motion were normal.  The examiner concluded by noting that the Veteran had multiple shrapnel injuries with subsequent removal and skin grafts which resulted in contracture to the right elbow.

The Veteran was unable to obtain 85 degrees of range of motion dorsally on the right foot, as compared to the left.  Right foot flexion was 95 to 130 degrees.  His ankle appeared stable.  There was evidence of slight forefoot adductus on the right foot, compared to the left foot.  Multiple shrapnel wounds and well-healed skin grafts were noted on the Veteran's right lower extremity.  Range of right knee motion was normal.  The examiner noted that the Veteran had multiple shrapnel fragments along the whole tibia area from the knee down to the ankle.  His right foot revealed no shrapnel injuries.  The examiner noted that there was probably weakness of the elevator to the right foot resulting in slight foot drop formation, although he noted that there was a resumption of the strength in the foot.  Nonetheless, the examiner reiterated the lack of complete extension.    

Several x-rays were taken in December 2007 in conjunction with his VA examinations.  In this regard, x-rays of the right forearm showed posttraumatic changes with multiple soft tissue metallic fragments.  X-rays of the right tibia and fibula, as well as the right pelvis, showed no acute fracture or dislocation or significant degenerative changers.  X-rays of the right elbow showed advanced degenerative joint disease, and old trauma related joint injury in the past was questioned.  Multiple metallic fragments were seen in the medial soft tissues.  X-rays of the right foot showed minimal degenerative changes at the first digit interphalangeal joints and the cuboid.  

As indicated, the RO issued a January 2008 rating decision which is the subject of this appeal. 

In July 2010, the Veteran underwent several VA examinations.  Pertaining to the right arm, there was evidence of injury to the interosseus branch of the median nerve in the forearm involving the flexor compartment, which resulted in complete loss of the flexor longus to the index finger, and a 50 percent reduction of the flexor sublimus to the index finger.  Also, there was a 20 degree angulation mallet deformity of the distal phalangeal joint of the long finger.  
Intermuscular scarring (moderate fibrosis) was present in the right forearm.   It was noted that lifting was nearly impossible.  There was no residual bone damage, finding of muscle herniation, or loss of deep fascia or muscle substance.  The examiner noted that right elbow motion was limited to 145 degrees of flexion and 20 degrees of extension due to scarring and chip fracture.   There was multiple shrapnel noted in the flexor compartment of the right forearm and approximately 10 fragments noted in the posterior calf.  

According to a July 2010 x-ray report, the Veteran's right tibia and fibula were stable in appearance.  

X-rays of the right forearm taken in August 2010 showed evidence of soft tissue metallic foreign bodies of the volar side of the forearm; the bones were intact; prior comminuted fracture of the olecranon with nonunion; degenerative spurring of the coronoid process;  and no elbow joint effusion.  Impression was stable posttraumatic changes.  X-rays of the right humerus showed chronic-appearing degenerative posttraumatic changes of the elbow.  

The Veteran was afforded a VA neurological examination in November 2010.  Symptoms noted during the examination were numbness in the median and ulnar distribution of the right hand, weakness, as well as wasting of the intrinsic musculature.  The Veteran also reported tenderness in the lateral aspect of his right foot.  He stated that was unable to dorsiflex his right foot in certain positions, but denied any stumbling or tripping.  He further complained of decreased balance on the right, as well as problems with sustained ambulation.  

The examiner noted that vibration, position of sense, and reflexes in the right bicep and triceps, were normal.  Brachioradialis reflex was absent.  Right finger jerk reflex was hypoactive (1+).  Reflexes (knee jerk, ankle jerk and abdominal) were normal on the right.  Plantar flexion (Babinski) was normal.

On sensory examination, there was dysesthesias in the hand, and decreased sensation to pain/pinprick and light touch in both the right forearm and hand.  Affected nerves were the median ulnar, medial cutaneous nerve of the forearm, and the lateral cutaneous nerve of the forearm.  There was dysesthesias in right foot, and decreased sensation to pain/pinprick and light touch in both the medial leg and foot.  The affected nerves were the asphenous, deep peroneal, and sural.   

On motor examination, right elbow range of motion was normal.  Right wrist flexion was rated as 4/5 (active movement against some resistance) and right wrist extension was normal.  Right finger flexion was normal.  Right finger abduction and right thumb opposition were rated as 4/5.  The examiner noted that there was severe wasting of the thenar eminence on the right, intrinsic wasting on the right, and wasting of forearm musculature.  Right index finger had no movement and tip was asensage.  Muscle tone was normal.  There was no muscle atrophy, gait abnormality, or evidence of fasciculations.  Motor examination was normal with right ankle plantar flexion.  Right dorsiflexion and great toe extension were rated as 4/5.  Muscle tone was normal.  There was no muscle atrophy, gait abnormality, imbalance or tremor, or evidence of fasciculations.  

Electromyography (EMG) and nerve conduction studies were performed on the right arm and right leg.  The EMG was an abnormal study showing evidence of right chronic median axonal neuropathy, and right ulnar neuropathy, predominantly demyelinating in nature.   

The November 2010 examination report reflects that the Veteran's occupation was working full-time in the sales industry and had been for the past 10-20 years.  He had lost no time from work in the past year.  It was noted that although the Veteran was right hand-dominant, he used his left hand while at work but still used his right hand to write by adjusting the grip of his writing utensil.  His right median nerve injury resulted in decreased manual dexterity.  No other effects were noted.  The Veteran's right foot and leg problems did not affect his work or daily living activities.  The VA examiner indicated that paralysis and neuralgia were absent in the right median, ulnar, and sural nerves, however, neuritis was present in those nerves.  

During a June 2011 VA joints examination, the Veteran reported stiffness, weakness, and decreased speed of motion in his right hip and indicated that weather changes, prolonged sitting, standing, and walking caused hip pain.  On examination, the Veteran's gait was noted as antalgic.  There was no other evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no recurrent shoulder dislocations.  Inflammatory arthritis was not present.  

During a June 2011 VA muscles examination, the Veteran complained of pain, decreased coordination, increased fatigability, weakness, and uncertainty of movement in his right upper arm, right hip, and right lower leg.  There were no intermuscular scarring, residuals of tendon damage, bone damage, or muscle herniation.  There was evidence of loss of deep fascia or muscle substance in the right lower extremity, as it contained a depression which measured approximately 2 cm.  The examiner indicated that there was no limited motion caused by the muscle disease or injury.  Muscle strength was 4/5 in the right upper and lower extremities.  Diagnosis was shell fragments, right arm and leg.  The examiner noted that there are significant general occupational effects due to the right leg disability, such as decreased mobility, lack of stamina, weakness or fatigue, and decreased strength in the right lower extremity.  The Veteran's right upper arm disability did not produce significant occupational effects.  Both the right arm and right leg disabilities affected the Veteran's usual daily activities, such as shopping, exercising, sports, and recreation.  The Veteran stated that he had no injury to his right shoulder and was not seeking service connection for such a disability


III.  Claims for Higher Evaluations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Further, the regulations provide that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluations for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55. 

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).

A.  Nerve Impairment

a.  Right Upper Extremity

The Veteran seeks a higher evaluation for right median and ulnar nerve impairment, which is currently assigned a 50 percent evaluation under Diagnostic Code 8515.  38 C.F.R. § 4.124a (2011).  Under such code, a 50 percent evaluation is warranted for severe incomplete paralysis of the major extremity.  Id.  A 70 percent evaluation is warranted for complete paralysis of the major extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of the wrist is weakened; pain with trophic disturbances.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Paralysis, neuritis, and neuralgia, are all assigned ratings based on complete or incomplete paralysis of the affected nerve.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a. Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain - at times excruciating, is rated on the same scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123. Similarly, neuralgia, characterized usually by a dull and intermittent pain of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

In this case, the evidence shows that the Veteran experiences neuritis of the right median and ulnar nerves.  Such impairment is primarily productive of pain, an absent brachioradialis reflex, severe wasting of the thenar eminence on the right, intrinsic wasting on the right, and wasting of the forearm musculature, and sensory disturbances.  The sensory disturbances include feelings decreased sensation of pain to pinprick and light touch in the right forearm and hand (particularly the palm of the hand, the index and long fingers).  The Veteran is unable to flex his right index finger.  

The Board recognizes the severity of the Veteran's neurological impairment in the right upper extremity, however finds that the above-noted manifestations are not consistent with complete paralysis which is necessary for a higher evaluation of 70 percent under Diagnostic Code 8515.  The 2010 VA neurological examiner specifically indicated that paralysis of the right median and ulnar nerves was absent.  Indeed, the Veteran's right finger abduction, thumb opposition, and right wrist flexion were all rated as 4/5.  Overall, the findings shown on the 2007 and 2010 VA examinations correspond with the currently assigned 50 percent evaluation.  As complete paralysis of the right (dominant) median and ulnar nerves is not shown, a higher evaluation for nerve impairment in the right upper extremity is not in order.   See Diagnostic Code 8515. 

The Veteran's statements as to the severity of his neurological symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against an increased rating in this case.   Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Right Foot Injury with Foot Drop

The Veteran is currently assigned a 20 percent evaluation for residuals of right foot injury with foot drop, pursuant to Diagnostic Code 8521, which contemplates paralysis/incomplete paralysis of the external popliteal nerve (common peroneal).  Diagnostic Code 8521 (2011).  Under such code, a higher 30 percent evaluation is assigned for incomplete paralysis which is severe in degree.  Id.  A 40 percent evaluation requires complete paralysis of the external popliteal nerve, manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Id. 

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6. 

In this case, the evidence shows that the Veteran has neuritis of the deep peroneal and sural nerves.  He has an antalgic gait.  He experiences decreased sensation to pain, pinprick, and light touch in the medial aspect of his right leg and foot.  He has slight forefoot adductus on the right foot and a slight foot drop formation.  While the December 2007 VA examiner noted probable weakness of the elevator to the right foot resulting in this slight foot drop formation, he also noted that there is a resumption of strength in the foot.  During the November 2010 VA neurological examination, right dorsiflexion and great toe extension were rated as 4/5.  Overall, the Board finds the Veteran's neurological impairment in the right lower extremity consistent with a "moderate" level of disability.  Findings consistent with severe incomplete paralysis of the nerves have not been shown to warrant a higher evaluation.  

The Veteran's statements as to the severity of his neurological symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The preponderance of the evidence is against an increased evaluation for the Veteran's residuals of right foot injury with foot drop.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Muscle Impairment

As a preliminary matter, because the Veteran did not appeal or express disagreement with the December 2011 rating decision that established entitlement to a separate evaluation for multiple scars, shell fragment wounds of the right upper and lower extremities, and arthritis of the right hip, the Board finds that consideration for higher or separate ratings as a result of additional specific disability due to scarring or right hip arthritis is not warranted. 

The Board further notes that there is no indication in the present record of injury to muscle groups other than those for which service connection has been established.  The Board finds the identified muscle injuries and the diagnostic codes used for evaluation in this case are appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings. 38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 Vet. App. 70   (1993), has held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under the regulations, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  Moreover, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-weakness, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascia defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d).
A moderate disability of the muscles may result from through-and-through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id. 
A moderately severe disability of the muscles is characterized by evidence of a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id. 

A severe disability of the muscles is characterized by evidence of through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id. 

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  Id. 
If present, the following are also signs of severe muscle damage: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 

a.  Shrapnel Wounds, Right Upper Extremity

The Veteran is currently in receipt of a 30 percent evaluation for muscle disability in his right upper extremity, pursuant to Diagnostic Code 5305, which contemplates injuries to Muscle Group V.  38 C.F.R. § 4.73 (2011).  The function of muscles in this group includes elbow supination (long head of biceps is stabilizer of shoulder joint), and flexion of the elbow.  The flexor muscles of the elbow are the biceps, brachialis, and brachoradialis muscles.  

Under Diagnostic Code 5305, a 30 percent evaluation is assigned for moderately severe muscle injury of the dominant upper extremity, and a 40 percent evaluation is assigned for severe muscle injury.

In this case, the Veteran's service treatment records show that the shrapnel wounds in his right arm were debrided, however there is no evidence of extensive debridement or prolonged infection and sloughing of soft parts in the right upper extremity.  The current evidence shows moderate fibrosis in the right forearm; however muscle strength in the right arm has been relatively good, as it is rated as 4/5.  Palpation does not show moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in the wound area.  There is no evidence muscle atrophy.  And, although the Veteran has had to learn to write with his left hand at work, unemployability due to his right arm disability is not an issue.  Overall, the evidence does not demonstrate that the Veteran's right upper extremity involves a severe muscle injury; rather, it results in no more than a moderately severe muscle injury.    
 
The Board has also considered an evaluation based on limitation of motion.  Under Diagnostic Code 5206, limitation of flexion of the major forearm to 55 degrees or less will warrant the next higher evaluation of 40 percent, while under Diagnostic Code 5207, limitation of major forearm extension to 100 degrees or more would warrant the next higher evaluation of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

The Veteran's right forearm exhibits extension to 35 degrees, and flexion to 145 degrees, at worst; therefore not even a compensable evaluation would be warranted under Diagnostic Codes 5206 or 5207, even when considering complaints of pain.  See 38 C.F.R. § 4.40, 4.45, see also DeLuca, supra.  There is also no evidence of ankylosis of the right elbow, thus Diagnostic Code 5205 is not for application.
The Board concludes that a higher evaluation is not warranted under any other potentially applicable code provision.  The Veteran's statements as to the severity of his right upper extremity symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright, supra.  

The preponderance of the evidence is against an increased evaluation for the Veteran's residual muscle disability in the right upper extremity.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Shrapnel Wounds to Right Lower Extremity

The Veteran is in receipt of a 30 percent evaluation for residuals of shrapnel wounds to the right leg, Muscle Group XI, with multiple retained foreign bodies, pursuant to Diagnostic Code 5311.  Muscle Group XI encompasses the posterior and lateral crural muscles and the muscles of the calf, and their functions include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2011).  

Under Diagnostic Code 5311, a 10 percent evaluation is warranted for a muscle disability that is moderate, a 20 percent evaluation is warranted for a muscle disability that is moderately severe, and a 30 percent evaluation is warranted for muscle disability in the dominant extremity that is severe.  38 C.F.R. § 4.73 (2011).  

In this case, the Veteran's service treatment records show that many of the shrapnel wounds in his right leg did not completely close; therefore skin grafting was necessary.  Currently, there is a loss of muscle fascia as evidenced by a 2 cm depression in the right lower extremity.  Nonetheless, the Board notes that the Veteran is already in receipt of the maximum (30 percent) evaluation under Diagnostic Code 5311.  

The Board has considered other potentially applicable Diagnostic Codes.  However, despite the Veteran's muscle injury in his right leg, the 2011 VA examiner specifically indicated that the Veteran's right leg motion is not limited by the muscle injury.  Indeed, muscle strength is rated as 4/5 in the right lower extremity.  Thus, consideration of the diagnostic codes predicated on limitation of motion is not in order.  

Further, as noted, the Veteran is in receipt of separate evaluations for right leg neurological impairment and scarring.  The Board concludes that no other potentially applicable diagnostic code provides for a higher evaluation in this case.  

The Board also observes that the RO previously evaluated the Veteran's residuals of right foot injury with foot drop as an injury to Muscle Group X, which governs movements of the forefoot and toes and propulsion thrust in walking.  38 C.F.R. § 4.73, Diagnostic Code 5310 (2011).  Muscle Group X is divided into two groups, the plantar and the dorsal muscles.  However, a higher evaluation under Diagnostic Code 5310 is not in order as a 30 percent evaluation under such code requires evidence of severe muscle disability.  Significantly however, the Veteran's right foot reveals no shrapnel injuries and thus no injury to the muscles in Group X.  As indicated above, the Veteran's right foot impairment is primarily neurological in nature.  

The Veteran's statements as to the severity of his right leg symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright, supra.   

The preponderance of the evidence is against an increased evaluation for the Veteran's residuals of shrapnel wounds to the right leg with multiple retained foreign bodies.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

c.  Shrapnel Wounds to Right Thigh and Groin - Muscle Group XIII

The Veteran has been in receipt of a 30 percent evaluation for shrapnel wounds involving the right groin and thigh which involves the Muscle Group XIII, since March 19, 1970.  

Muscle Group XIII includes the muscles involved in extension of the hip and flexion of the knee; outward and inward rotation of the flexed knee; acting with rectus femoris and sartorius synchronizing simultaneous flexion of the hip and the knee, and extension of the hip and knee. This diagnostic code provides for a 10 percent disability rating where the disability is moderate; a 30 percent disability rating where the disability is moderately severe, and a maximum 40 percent disability rating where the disability is severe.  38 C.F.R. § 4.73, Diagnostic Code 5313. 

As indicated, the Veteran is separately compensated for arthritis of the right hip, associated with the shrapnel wounds, and has not disagreed with the currently assigned 10 percent evaluation.  

As to the muscle impairment in the right groin and thigh, the Board finds that a higher evaluation is not warranted.  In this regard, there is no evidence of manifestations consistent with severe muscle disability in the right groin and thigh area.  In this regard, there are no objective findings of moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in these areas.  Consequently, the evidence of record does not provide a basis for awarding the Veteran an evaluation in excess of 30 percent under Diagnostic Code 5313. 

The Veteran's statements as to the severity of his symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright, supra. 

The preponderance of the evidence is against an increased evaluation for the Veteran's shrapnel wounds involving the right groin and thigh which involves the Muscle Group XIII.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
C.  Glycosuria

The Veteran is currently in receipt of a noncompensable evaluation for renal glycosuria, pursuant to Diagnostic Code 7532.  

Under Diagnostic Code 7532, renal tubular disorder is rated as 20 percent disabling when symptomatic, or the condition may be rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7532.  Renal dysfunction with constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling, is 30 percent disabling. 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7532.

A VA genitourinary examination was scheduled for the Veteran in December 2007 to determine the current severity of his renal glycosuria; however the record reflects that he did not report for the examination.  

In July 2010, an additional VA examination was afforded to the Veteran to determine the current severity of his glycosuria.  It was noted that the Veteran's glycosuria had been stable since its onset and that the Veteran was receiving no treatment for such disability.  The Veteran denied a history of neoplasm, urinary leakage, urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction, or failure, acute nephritis, hydronephrosis or cardiovascular symptoms.  The Veteran did report that had experienced erectile dysfunction.  On examination, there was no abdominal, flank tenderness, or peripheral edema.  Bladder examination was normal.  Right and left dorsalis pedis pulses were normal, as were right and left posterior tibial pulses.   Urinalysis results from January 2009 were reviewed.  Diagnosis was glycosuria.  The examiner noted no significant occupational effects, and no effects on the usual daily activities.  

According to a June 2011 VA addendum medical opinion, an examiner stated that the Veteran's erectile dysfunction is not caused by or a result of his service- connected glycosuria.  The examiner noted that glycosuria results from the glomerular filtration of more glucose than the renal tubule can absorb.  The examiner noted that abnormally increased glycosuria (more than 25 mg/random fresh urine) results from an elevated plasma glucose, an impaired renal glucose absorptive capacity, or both.  The examiner noted that erectile dysfunction is either due to atherosclerosis, hypertension, diabetes, obesity, metabolic syndrome, Parkinson's disease, multiple sclerosis, low testosterone, Peyronie's disease, certain prescription medications, tobacco use, alcoholism, other forms of substance abuse, treatments for prostate cancer or enlarged prostate, surgeries or other injuries that affect the pelvic area or spinal cord.  The examiner further noted the Veteran's reports of having tested negative for diabetes and therefore determined that the Veteran's erectile dysfunction is not caused by glycosuria.  

The Board has reviewed the record and finds that a compensable evaluation is not warranted for the Veteran's glycosuria.  Historically and currently, there is no medical evidence that the Veteran suffers from either a symptomatic renal tubular disorder or renal dysfunction as the Veteran's urinalysis was essentially negative as noted on VA examination report dated in July 2010.  

As the Veteran's renal glycosuria is asymptomatic and as it has not been associated with a diagnosis of diabetes, a renal tubular disorder, or renal dysfunction, the criteria for a compensable evaluation under either Diagnostic Code 7913 or Diagnostic Code 7532 have not been met. 

The Veteran's statements as to the severity of his genitourinary symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright, supra.  

Based on the foregoing, the Board finds that the increased rating claim must be denied.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56   (1990). 

D.  Lumbar Spine

The Veteran asserts that he is entitled to an increased evaluation for his service-connected low back disability.  A low back disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242.  He is currently in receipt of a 10 percent evaluation under Diagnostic Code 5242.  

Under the general rating formula, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  This code provides that a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent evaluation requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent evaluation is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  Under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Where a Veteran has intervertebral disc syndrome, the condition may be evaluated either based on the total duration of incapacitating episodes over the past twelve months under Diagnostic Code 5243, or by combining, under 38 C.F.R. § 4.25, separate ratings of chronic orthopedic and neurologic impairment, whichever method results in the higher rating.

In this case, service connection for degenerative joint disease of the lumbosacral spine was established as secondary to the multiple shrapnel wounds the Veteran sustained in his right leg.  

Evidence relevant to the severity of the Veteran's lumbar spine disability includes a December 2007 VA examination report.  The Veteran reported pain in the lower back and right upper buttock area.  He had flexion in his lumbar spine to 70 degrees, and extension to 20 degrees.  He was able to do three repetitions without any problems.  

A magnetic resonance imaging (MRI) scan of the lumbar spine taken in February 2009 showed severe central canal stenosis at L4-L5 by a right posterior degenerative cyst with compression of the cauda equine at that level; impingement of the right S1 nerve by a right central osteophyte, likely associated with disc material at L5-S1.  

During a July 2010 VA examination of the spine, the Veteran complained of low back pain, moderate in nature, and occurring several times a year.  Inspection of the Veteran's spine revealed normal posture, head position, and gait.  There were no abnormal spinal curvatures.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the thoracolumbar sacrospinalis.  There was no localized tenderness or guarding severe enough to be responsible for abnormal gait or spinal contour.  Flexion of the lumbar spine was to 75 degrees, and extension was to 15 degrees.  There was objective evidence of pain on active range of motion testing and after three repetitions.  There were no additional limitations after the three repetitions.  Lasegue's sign was positive on the right.  X-rays of the lumbar spine showed evidence of severe degenerative joint disease at L5-S1, and moderate to severe facet arthritis at the L5-S1 level.

Having reviewed the record, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected lumbar spine disability.   In this regard, there is no evidence of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  As indicated above, flexion of the lumbar spine was to 70 degrees during the December 2007 VA examination, and to 75 degrees during the July 2010 VA examination.  Moreover, there is no evidence of a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, an evaluation higher than 10 percent is not warranted for the Veteran's lumbar spine disability under the general rating formula. 

The Board observes that the United States Court of Appeals for Veterans Claims recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).   As noted, there was evidence of pain on active range of motion testing and after three repetitions in July 2010.  Nevertheless, there were no additional limitations after the three repetitions.  Moreover, there was no evidence of guarding, weakness, or tenderness.  The Board finds that the 10 percent evaluation assigned appropriately reflects the extent of pain and functional impairment that the Veteran may have experienced as a result of his service-connected lumbar spine disability.

The Board further observes that the December 2007 examiner indicated that the Veteran's back pain was due to degenerative joint disease secondary to his Vietnam service.  However, the December 2007 examiner also stated that x-rays of the low back revealed moderate to severe degenerative narrowing of the L5-S1 disc space with spondylosis.  It is not clear whether the Veteran's disc disease is also related to service.  In any event, however, a higher evaluation is not warranted under Diagnostic Code 5243 because there is no lay or medical evidence showing incapacitating episodes of low back disease having a total duration of at least two weeks but less than four weeks per year.  Indeed, the July 2010 VA specifically indicated that the Veteran did not have incapacitating episodes.  

X-ray evidence dated in February 2009 showed evidence of nerve impingement on the right S1 nerve, however, EMG studies showed no evidence of right lumbar radiculopathy.  Therefore, a separate evaluation based on nerve impairment secondary to the lumbar spine disability is not in order.  

The Veteran's statements as to the severity of his low back symptoms have been considered.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In sum, entitlement to an initial evaluation in excess of 10 percent for service- connected lumbar spine disability is not warranted for any portion of this appeal.    
Finally, the Board notes that, in exceptional cases, an extraschedular rating may be provided.  38 C.F.R. §  3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected muscle impairment and neurological impairment in the right upper and lower extremities, as well as glycosuria.  The evidence reflects that the Veteran's neurological impairment is primarily productive of feelings of decreased sensation and dysesthesias, manifestations that are contemplated in the rating criteria.  The Veteran's muscle impairment is primarily productive of complaints of decreased mobility and stiffness and these manifestations are also contemplated in the rating criteria.  The Veteran's lumbar spine disability is primarily productive of pain and limited motion, and these manifestations are also contemplated in the rating criteria.  Lastly, as indicated, the Veteran's glycosuria is asymptomatic and he receives no treatment for such disability.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected disabilities evaluated herein.  Referral for consideration of any extraschedular ratings is therefore not warranted.






					(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 50 percent for service-connected wounds of the right forearm and hand with multiple retained foreign bodies and impairment of the right median and ulnar nerves, is denied.

Entitlement to an evaluation in excess of 20 percent for the service-connected residuals of a right foot injury with foot drop is denied. 

Entitlement to an evaluation in excess of 30 percent for service-connected wounds of the right leg with multiple retained foreign bodies is denied. 

Entitlement to an evaluation in excess of 30 percent for service-connected wounds involving the right groin and thigh with an adherent scar is denied. 

Entitlement to an evaluation in excess of 30 percent for service-connected wounds involving the right arm with residual ununited elbow fracture is denied. 

Entitlement to a compensable evaluation for renal glycosuria is denied.

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the lumbosacral spine is denied. 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


